Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3047 Filed 04/15/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                           Case No. 08-20289
      v.
                                           Hon. George Caram Steeh
DAVID ERIKE MACLLOYD,

         Defendant.
____________________________/

    ORDER DENYING MOTION FOR COMPASSIONATE RELEASE,
  TRANSFERRING SUCCESSIVE § 2255 PETITION TO SIXTH CIRCUIT
  AND DENYING MOTION TO APPOINT COUNSEL (ECF Nos. 314, 315)

      Defendant David MacLloyd seeks compassionate release from

prison, primarily due to the risk of contracting COVID-19. For the reasons

explained below, MacLloyd’s motion is denied.

                          BACKGROUND FACTS

      MacLloyd was convicted of several drug-related offenses, including

conspiracy to distribute more than five kilograms of cocaine. He played a

lead role in an organization that purchased drugs in Arizona for distribution

in Detroit. The court sentenced him on February 6, 2012, to a total of 360

months of imprisonment. MacLloyd is housed at Federal Correctional

Institution MacKean in Pennsylvania and is currently expected to be

released on April 1, 2035.
                                     -1-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3048 Filed 04/15/21 Page 2 of 8




       On May 28, 2020, MacLloyd submitted a request for compassionate

release to the warden of his facility, on the basis that COVID-19 would

“activate my mycobacterium tuberculosis.” ECF No. 319-1. His request was

denied on June 19, 2020, because his medical condition did not meet the

Bureau of Prison’s medical criteria for compassionate release. Id.

       MacLloyd contends that since the beginning of the pandemic, he has

become hypertensive and obese, which place him at risk for severe

COVID-19 complications. He notes that the virus disproportionately affects

African Americans like himself. He also argues that he was treated more

harshly than his white co-defendants at sentencing.1

                                  LAW AND ANALYSIS

       Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

limited exception, known as “compassionate release,” which is governed by

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018.

Although compassionate release motions were historically initiated only by

the Bureau of Prisons, the First Step Act allows prisoners to file such

motions on their own behalf, after exhausting their administrative remedies.


1The court also received a letter from MacLloyd, which does not address compassionate
release, but provides insight into his conduct and demonstrates his capacity for reflection. The
court encourages MacLloyd to continue to productively engage himself in education and other
rehabilitative activities.
                                               -2-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3049 Filed 04/15/21 Page 3 of 8




United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020); United States

v. Alam, 960 F.3d 831, 833-35 (6th Cir. 2020) (holding exhaustion to be

mandatory).

      The government argues that MacLloyd did not properly exhaust his

administrative remedies because he raises different health concerns here

than he did in his request to the warden. This court has held that “[w]here

the factual basis in the administrative request and the motion before the

court are different, a defendant does not satisfy the exhaustion requirement

because he does not give the BOP an opportunity to act on the request

before Defendant brings his request to the courts.” United States v. Asmar,

465 F. Supp.3d 716, 719 (E.D. Mich. 2020). In Asmar, the defendant failed

to mention any health conditions in his administrative request, but only

referenced “the coronavirus pandemic.” In contrast, MacLloyd did raise an

underlying health condition and susceptibility to COVID-19 in his

administrative request. The court finds that MacLloyd provided sufficient

information in his administrative request to allow the BOP an opportunity to

consider and act upon it. Cf. United States v. Morelan, 2021 WL 365095, at

*2 (D. Kan. Feb. 3, 2021) (distinguishing between administrative requests

that mention underlying health conditions as a basis for compassionate

release and those that do not).

                                     -3-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3050 Filed 04/15/21 Page 4 of 8




       The court next reviews the merits of MacLloyd’s motion. In doing so,

the court considers (1) whether “extraordinary and compelling reasons”

warrant a sentence reduction; (2) whether “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission;

and (3) whether “all relevant sentencing factors listed in 18 U.S.C.

§ 3553(a)” support a reduction. United States v. Elias, 984 F.3d 516, 518

(6th Cir. 2021) (quoting United States v. Jones, 980 F.3d 1098, 1101 (6th

Cir. 2020)). “If each of those requirements are met, the district court ‘may

reduce the term of imprisonment,’ but need not do so.” Id. (citing 18 U.S.C.

§ 3582(c)(1)(A)). If any of the three prerequisites is lacking, the court may

deny the motion and need not address the other factors. Id. at 519.

       MacLloyd states that he suffers from hypertension and obesity, which

place him at a higher risk for severe illness from COVID-19. According to

the Centers for Disease Control and Prevention, obesity increases one’s

risk of severe illness, and hypertension may increase the risk of severe

illness. 2 MacLloyd’s medical records, however, do not support his claims.

ECF No. 320 (filed under seal). Further, MacLloyd tested positive for

COVID-19 on January 21, 2021, and was asymptomatic. Id. According to


2https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html.


                                               -4-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3051 Filed 04/15/21 Page 5 of 8




the CDC, cases of COVID-19 reinfection have been reported “but remain

rare.”3 This outlook is encouraging for MacLloyd’s health, but not for his

ability to demonstrate an extraordinary and compelling reason for

compassionate release. See, e.g., United States v. Stephens, 2020 WL

5769125, at *6 (E.D. Mich. Sept. 28, 2020) (“[M]any courts have held that

where a defendant has contracted COVID-19 and recovered, his health

condition is not extraordinary and compelling.”); United States v. West,

2020 WL 5520929, at *2 (E.D. Tenn. Sept. 14, 2020) (positive COVID-19

test rendered prisoner’s motion “moot”); United States v. Risley, 2020 WL

4748513, at *6 (E.D. Cal. Aug. 17, 2020) (“Courts generally find that the

risk of a second infection does not constitute sufficiently compelling

grounds to justify compassionate release.”). MacLloyd has not established

an extraordinary and compelling reason based upon his underlying medical

conditions or his current state of health.

          MacLloyd also asserts that he was treated more harshly than his

white co-defendants in charging and sentencing, in violation of his equal

protection rights. This does not constitute an extraordinary and compelling

basis for compassionate release, but is the type of argument that is




3   https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html.


                                                    -5-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3052 Filed 04/15/21 Page 6 of 8




properly considered on direct appeal or in the context of a motion under 28

U.S.C. § 2255, which applies to claims that a sentence “was imposed in

violation of the Constitution or laws of the United States.” Id. The court

lacks jurisdiction to consider constitutional challenges to a sentence under

§ 3582(c), as MacLloyd attempts here. See United States v. Martin, 367

Fed. Appx. 584, 585 (6th Cir. 2010) (“[Section] 3582(c)(2)’s narrow ambit

excludes constitutional challenges.”); United States v. Arojojoye, 806 Fed.

Appx. 475, 478 (7th Cir. 2020) (district court lacked jurisdiction to review

motion for compassionate release that was properly construed as an

unauthorized, successive § 2255 motion); United States v. Carter, 500 F.3d

486, 490 (6th Cir. 2007) (“[W]hen a motion titled as a § 3582 motion

otherwise attacks the petitioner’s underlying conviction or sentence, that is

an attack on the merits of the case and should be construed as a § 2255

motion.”).

      MacLloyd has already filed a § 2255 motion and has unsuccessfully

sought permission to file another. ECF Nos. 252, 299, 312. To the extent

MacLloyd seeks to challenge his sentence as unconstitutional, he must

obtain authorization from the court of appeals to file a second motion to

vacate. See 28 U.S.C. § 2255(h). When a successive habeas petition is

initially filed in the district court, the court must transfer the motion to the

                                        -6-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3053 Filed 04/15/21 Page 7 of 8




court of appeals for authorization. In re Sims, 111 F.3d 45, 47 (6th

Cir.1997); Carter, 500 F.3d at 490. The court will deny MacLloyd’s motion

to the extent it properly seeks relief pursuant to § 3582(c), but will construe

his constitutional challenge to his sentence as a successive § 2255 motion

and transfer it to the court of appeals.

      Because MacLloyd has not articulated a colorable claim for

compassionate release, the court will deny his request for the appointment

of counsel. The appointment of counsel for postconviction proceedings is a

matter of the court’s discretion, not a constitutional right. See Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987); Lemeshko v. Wrona, 325 F. Supp. 2d

778, 787 (E.D. Mich. 2004) (court may appoint counsel for habeas petitioner

“only where the interests of justice or due process so require”); United

States v. Prater, 2020 WL 2616120, at *2 (E.D. Ky. May 22, 2020) (“There

is no constitutional right to counsel in proceedings filed under 18 U.S.C.

§ 3582.”). When a petitioner has not articulated a colorable claim, the

appointment of counsel would not serve the interests of justice. Lemeshko,

325 F. Supp.2d at 788.

                                   ORDER

      IT IS HEREBY ORDERED that MacLloyd’s motion for compassionate

release (ECF No. 315) is DENIED IN PART and otherwise

                                      -7-
Case 2:08-cr-20289-GCS-DAS ECF No. 322, PageID.3054 Filed 04/15/21 Page 8 of 8




TRANSFERRED to the Sixth Circuit Court of Appeals, consistent with this

opinion and order.

      IT IS FURTHER ORDERED that MacLloyd’s request for the

appointment of counsel (ECF No. 314) is DENIED.

Dated: April 15, 2021
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 April 15, 2021, by electronic and/or ordinary mail and also on
                  David Erike MacLloyd # 20156-039, FCI McKean, Federal
                 Correctional Institution, P.O. Box 8000, Bradford, PA 16701.

                                      s/Leanne Hosking
                                         Deputy Clerk




                                            -8-
